On Rehearing.
PRITCHARD, Circuit Judge.
The above-entitled case was decided at the last term of this court. A petition for rehearing, was filed on the 13th day of December, 1913, and granted. The petition for rehearing is based upon several grounds.
It was insisted in this petition, and in the argument, that the court *565had overlooked the decisions of the Court of Appeals of Virginia bearing upon the question of the burden of proof as to notice to Steinman in respect to the condition of the title at the time he purchased and took his conveyahce. This question was not clearly presented, nor was it referred to in the briefs, nor upon the argument, in the first hearing. The court, following a line of decisions in other states (the Virginia cases not having been called to its attention), adopted the view expressed in the opinion. It was not, however, material nor in any way determinative of the decision of the assignments of error upon which the decision was based; they'relating to the question as to the admissibility of evidence. Upon a reargument, counsel for defendant in error cited and called to our attention a line of decisions of the Court of Appeals of Virginia, which are of controlling authority in this case, to the effect that the burden of proof is upon Steinman personally to show that he was a purchaser for value, as defined by the court in Lamar v. Hale, 79 Va. 147, in which it is said:
“To maintain the first-named defense it is essential that the alienees aver and that it appear that they are: (1) Purchasers for a valuable consideration; (2) that the consideration has been actually paid; (3). that they have received, or are best entitled to receive, a conveyance of the property; and, lastly, that these three essentials have all occurred prior to their having had notice of G. B. Lamar’s claims upon 'the property in question. The burden of establishing the first three is on the alienees. The onus of affecting them with notice of his claims is on Lamar.”
Thus it appears that if Steinman shall by competent evidence satisfy the jury that he is a purchaser for value, as defined by the court, the burden shifts to the plaintiff in error to show that at the time Steinman became the purchaser for value he had notice of the condition of the title to the land.
This court, in its former opinion, held that the lower ccfurt was in error as respects the question raised by the fifth assignment of error which relate to the ruling of that court in excluding the testimony of the witness, Steinman, as to the knowledge which he had, bearing upon the question as to the defects in this and other titles in that section. We are still of the opinion that this evidence was competent and should have been submitted to the jury.
It is further insisted in the petition for rehearing that this court is in error in holding that the certified copy of index from Deed Book No. 3 of the records of Wise county should have been admitted as evidence by the court below. After a careful consideration of the petition and argument of counsel we are disinclined to interfere with our former ruling upon this point.
It is also insisted that this court was in error in reversing the lower court on the question presented by the fifth and sixth assignments of error. While we have considered the cases relied upon to sustain the same, nevertheless we are of opinion that the evidence, rejected by the lower court, upon which these assignments are based, was competent and should have been submitted to the jury.
It is contended by counsel for plaintiff in error that the rights of “Collier and those claiming under him, as against Fleming and those claiming under him, rest upon the decree and not upon the deed,” and *566that the deed and all other grounds upon which Collier claimed this land against Fleming had merged in the decree prior to the time when any rights of Steinman had attached. Counsel quotes Beazely v. Sims, 81 Va. 648, in which it is said that “the deed is drowned in the judgment and must henceforth be regarded as functus officio.” It is further insisted that the parties and their, privies could assert no claim against each other founded upon the existence or nonexistence of the deed, and that whatever right they had was based upon the decree. Counsel in support of its contention cites the case of Sheridan v, Andrews, 49 N. Y. 478, 482, in which the Supreme Court of that state said:
“It never was pretended that any notice was necessary to render the judgment effectual as against parties claiming under the defendant by transfer subsequent to the judgment. Campbell v. Hall, 16 N. Y. 579, 580. The judgment disposes of the rights of the parties and is a matter of public record. Its - effect cannot be impaired by any subsequent transfer by the defendant. He is concluded by it, and his grantee cannot be in any better situation than the party from whom he obtained his right. Bacon’s Ab. Evidence, ‘f.’ The recording acts have no relation to the subject.”
However, we do not deem it necessary to pass upon this point, inasmuch as section 2510 of the Code of Virginia'of 1904, among other things, provides for the recordation of judgments and decrees for the recovery of land. This section being quoted in the opinion of this court heretofore filed, we do not consider it necessary to incumber this opinion by quoting it again.
[3] It is contended by counsel for plaintiff in error that the decree in the case of Lipps against Collier and Fleming, to which we have referred, is a decree for the recovery of land, and that it was registered and properly recorded in pursuance of the provisions of this statute.
It is, on the contary, insisted by counsel for defendant in error that this is not a decree for the recovery of land, and therefore not entitled to be recorded by virtue of the provisions of this act. It is not denied that at the time the suit of Lipps against Collier and Fleming was instituted that the deed which had been made to Collier was lost,' and that Collier had no existing paper title of any kind whatsoever for the lands in controversy. At the time of the institution of that suit Lipps, the judgment creditor, was confronted with the fact that Collier, against whom he had a judgment, had lost the deed for the land which he owned, and, for reasons that are obvious, took no steps to compel Fleming, his grantor, to execute another deed in lieu of the one that was lost, or to secure a decree establishing the fact that he was the true owner.
Under the laws of Virginia a judgment creditor cannot subject the land of the judgment debtor to the payment of his debt without invoking the aid of a court of equity, and in this instance this would have been true, even if Collier had had a deed for this land. However, in this instance there are two reasons why the judgment creditor was compelled to seek relief in a court of equity. In the first place, it was necessary in order to set up the lost deed, and thereby vest the legal title in Collier, and to establish the boundary lines of the tract in ques*567tion. Second, as we have stated, he could not subject the land to the payment of his debt by securing a sale of the same under judgment without first obtaining authority for such sale from a court of equity.
The judgment debtor having failed to institute suit for the purpose of setting up the lost deed, the judgment creditor had a- right to go into a court of equity, for and on behalf of the judgment debtor, to secure a decree establishing his right to hold these lands. In other words, in so far as the suit pertaining to the setting up of the lost deed was concerned, the judgment creditor, when he entered a court of equity, stood in the shoes of the judgment debtor and asserted a right which the judgment debtor could have enforced if he had so desired, to wit, the establishment of the fact by decree that he was the true owner of the lands described in the lost deed.
What is the effect of the decree thus entered in favor of Collier? If this is not a decree for the recovery of land, and therefore not entitled to be registered in the deed book, then Collier would be precluded from putting on record the only evidence of title he had to the land in controversy. We are loath to believe that under the laws of Virginia he would be denied this right. The court decreed that he was the true owner, and further decreed that these lands be sold -for the payment of the judgment in favor of Dipps. In the pleadings in that cause it was alleged and admitted that Collier was the true owner; therefore it seems to us that the decree in question was eminently proper. Fleming having admitted that he had already executed to Collier a deed, at most, Collier could only ask the court to decree (in view of the fact that the deed was lost) that he was the true owner, and thereby enable him, in perfecting his title, to use the same as a muniment thereof. It is certainly the only paper title upon which he and those claiming under him can rely as against Fleming and those claiming under him.
As we have already stated, section 2510 of the Code of 1904 provides, among other things, that the clerk of the court wherein there is any partition of or assignment of dower in land, under any order or any recovery of land under judgment or decree, shall transmit a copy of the same to the clerk' of the court of such county or corporation or of the chancery court, as the case may be, and the clerk of such court shall record the same in the deed book, etc.
[4] Does the decree in his instance fall within the provisions of this statute? To hold that an adjudication in favor of A. in a suit between A. and B. to test either title or right of possession is not a recovery of real estate would be to mistake form for substance. The statute is sufficiently broad in its language to cover the purpose in view, namely, to require judgment settling the title or right of possession to real estate to be recorded. “Recovery,” as a legal term, does not necessarily or usually mean the act by which the title or right of possession is acquired; but, on the contrary, its more common signification is the final adjudication that the title or right of possession was before acquired, and of right belongs, by virtue of the previous acquisition, to the party in whose favor the decree is made. One of the definitions in 34 Cyc. 764, is:
“The obtaining of right to something by verdict and judgment of a court from an opposing party in a suit.”
*568Webster’s definition is the same. Thus it is apparent that the term used in the statute should be given the comprehensive meaning of the establishment by judgment of the right to land, and not the act of acquiring or regaining possession or acquiring title.
But even if the word “recovery” could be limited in meaning to the act of regaining possession or the acquisition of title by a judgment of the court, the judgment rendered, that one of the parties had parted with his title and that the other had acquired it, necessarily implied the recovery of possession. This well-known principle is thus stated in Root v. Woolworth, 150 U. S. 401, 14 Sup. Ct. 136, 37 L. Ed. 1123:
“It is said, however, on behalf of the appellant, that the .original decree only undertook to remove the cloud upon the title, and did not deal with the subject of possession of the premises, and that the present bill, in seeking to have possession delivered up, purposes to deal with what was not concluded by the former decree. This is manifestly a misconception of the.force of the original decree, which established and concluded Morton’s title as against any claim of the appellant, and thereby necessarily included and carried with it the right of possession to the premises as effectually as if the defendant had himself conveyed the same. The decree in its legal effect and operation entitled Morton to the possession of the property, and that right passed to appellee as privy in estate.”
. [5] It is further insisted by counsel for defendant in error that, even if this be a decree for the recovery of land, it was not properly indexed, and therefore is not constructive notice to subsequent purchasers. The decree was indexed as follows:
“Fleming, Phillip and wife v. (Decree) Jas. A. Collier, page 19.”
“Collier Jas. A, deed from P. Fleming, page 19.”
It will be observed that in the first instance the reference is to a decree, and in the second instance to a deed. Under these circumstances, one searching the records could have had no other impression than' that there was a decree or deed on record from Phillip Fleming to Collier. In the case of Coles v. Withers, 33 Grat. 186, the Supreme Court of Virginia said:
“It is the duty of the party to examine the records; * * * but, whether he does so or not, he will be affected with notice of every fact the knowledge of which might there have been obtained.”
Black on Judgments (2d Ed.) vol. 1, § 406, in reference to this subject, says:
“A subsequent purchaser is affected with such notice as the index entries afford; and if they are of such character as would induce a cautious and prudent man to make an examination, he must make such investigation, or the failure to do so will be at his peril. * * • The principal object of an index is to afford information concerning judgment debtors and the liens on their property; it is generally held that subsequent purchasers and incumbrances will be charged with notice of a judgment which is correctly indexed under the name of the defendant, although the plaintiff’s name may be placed under the wrong letter, or not indexed at all. But the entry of the judgment must be placed under the letter which begins the defendant’s surname, not under the initial of his first name. It is not necessary to specify the character in which the parties sued or defended; the law is sufficiently complied with by placing the defendant’s name in its proper alphabetical position, followed by the plaintiff’s name, though neither party is designated as defendant or plaintiff, and though neither the word ‘versus’ or ‘against,’ nor any abbreviation thereof, is placed after their name.”
*569[6] While it may be that the indexing of this deed is not strictly in ■conformity with the provisions of the statute, yet we are of opinion that the manner in which it was indexed was sufficient to notify even, •a casual observer that there was a decree on page 19 entered in a suit • to which Phillip -Fleming and wife on the one hand and Collier on the •other were parties, and that a decree had been entered therein, and, being an index to the deed book, it was but natural to infer that it related to lands. In the second index it appears that there was a deed on page 19 of the record (the same page referred to in the first instance) in which P. Fleming was the grantor and Collier the grantee. Thus we have two entries in the index, both of which point unerringly to page 19 of the record, where the decree in question was recorded. Not only is this true, but we have the further fact, as stated in the former opinion of this court, that Mr. Irvine, who made an examination of the records after this suit was instituted, had no difficulty in ■discovering the decree in question. This identical decree was introduced in the court below for the purpose of showing that plaintiff and "defendant claimed under a common source. How the attorneys managed to introduce the record, without also introducing the index, we are unable to say, unless it was due to the fact that counsel for defendant in the court below failed to enter an objection to the introduction of the decree alone. The index is as much a part of the record as the decree itself.
After considering the argument of counsel upon this point, we have reached the conclusion that this was a decree for the recovery of lands, and as such was properly recorded, and that it stood on the same footing as a deed properly recorded under the section in question. Therefore in this case it serves two purposes, the first of which was disposed of in the former opinion of this court, wherein we held that the index was sufficient to put the defendant in error upon inquiry as to the existence of this decree. Second, we think the lower court was in error in holding that this was not a decree for the recovery of land, ■entitled to be registered under the provisions of this section, and therefore constructive notice to subsequent purchasers.
For the reasons stated it follows that the judgment entered by this court on November 15, 1913, reversing the judgment of the lower court and remanding the cause for a new trial, is hereby reaffirmed.
WADDILL,, District Judge, dissents.